DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 9 and 10 (see Remarks pages 1-4 filed on 02/18/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kyoo (US 2015/0092232) discloses in the case where state information has already been obtained from a service providing server on the Internet at the time when an MFP requests access to the service providing server, a mediation server gives a notification using the MFP based on the state information. In this case, the mediation server switches a notification method between a method of displaying a view on a display panel of the MFP and other methods in accordance with a function of the MFP, (Para 0032-0083). However, Kyoo does not disclose in the affirmative, “second circuitry configured to transmit the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information that is received before the requested workflow service is executed.”
“second circuitry configured to transmit the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information that is received before the requested workflow service is executed.”
Finally, the next closest prior art Takamiya (US 2018/0095951) discloses information processing system is communicable with a translation server through a network, and includes a receiver, circuitry, and a transmitter. The receiver receives “second circuitry configured to transmit the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information that is received before the requested workflow service is executed.”
Therefore, the prior arts Kyoo, Nagasaki and Takamiya alone or in combination do not render obvious in include the claimed feature in the affirmative, “second circuitry configured to transmit the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information that is received before the requested workflow service is executed.”

 “transmitting the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information before the requested workflow service is executed.”
Further, the next closest prior art Nagasaki (US 2015/0281475) discloses operation performing system, comprising: a device; a service providing server for providing a service that causes the device to perform an operation; and a relay server for relaying between the service providing server and the device, wherein the device and the relay server are connected in a server-push enabled state, wherein the service providing server executes a first command-transmission processing for transmitting performance command for commanding performance of the operation, wherein the relay server executes a second command-transmission processing for transmitting, in the server-push enabled state, the performance command to the device, wherein the device executes a first status-transmission processing for transmitting, to the relay “transmitting the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information before the requested workflow service is executed.”
Finally, the next closest prior art Takamiya (US 2018/0095951) discloses information processing system is communicable with a translation server through a network, and includes a receiver, circuitry, and a transmitter. The receiver receives content data indicating contents expressed in a first language and destination information indicating a destination to which the content data is to be transmitted. The circuitry determines, based on the destination information received by the receiver, a second language as a target language into which the contents expressed in the first language is to be translated. The transmitter transmits, to the destination indicated by the destination information, translated content data indicating contents that is translated by the translation server from the first language to the second language, (Para 0035-0238). However, Takamiya does not disclose in the affirmative, “transmitting the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information before the requested workflow service is executed.”
Therefore, the prior arts Kyoo, Nagasaki and Takamiya alone or in combination do not render obvious in include the claimed feature in the affirmative, “transmitting the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information before the requested workflow service is executed.”

Regarding independent claim 10, the closest prior art, Kyoo (US 2015/0092232) discloses in the case where state information has already been obtained from a service providing server on the Internet at the time when an MFP requests access to the service providing server, a mediation server gives a notification using the MFP based on the state information. In this case, the mediation server switches a notification method between a method of displaying a view on a display panel of the MFP and other methods in accordance with a function of the MFP, (Para 0032-0083). However, Kyoo does not disclose in the affirmative, “transmitting the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information before the requested workflow service is executed.”
Further, the next closest prior art Nagasaki (US 2015/0281475) discloses operation performing system, comprising: a device; a service providing server for providing a service that causes the device to perform an operation; and a relay server for relaying between the service providing server and the device, wherein the device and the relay server are connected in a server-push enabled state, wherein the service providing server executes a first command-transmission processing for transmitting performance command for commanding performance of the operation, wherein the relay server executes a second command-transmission processing for transmitting, in the server-push enabled state, the performance command to the device, wherein the device executes a first status-transmission processing for transmitting, to the relay server, status information indicative of a status of the operation under performance, and wherein the relay server executes a second storage processing for storing in, the first storage, the status information in association with the service identifying information, (Para 0035-0163). However, Nagasaki does not disclose in the affirmative, “transmitting the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information before the requested workflow service is executed.”
“transmitting the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information before the requested workflow service is executed.”
Therefore, the prior arts Kyoo, Nagasaki and Takamiya alone or in combination do not render obvious in include the claimed feature in the affirmative, “transmitting the state information of the service providing server to the information processing apparatus in response to reception of a workflow service request to the service providing server from the information processing apparatus, to cause the information processing apparatus to perform a notification operation according to the state information before the requested workflow service is executed.”

Dependent claims 2-8 are allowed because of their dependency to claims 1, 9 and 10 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677